UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) : April 30, 2010 SUNRISE SENIOR LIVING, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 1-16499 (Commission File Number) 54-1746596 (I.R.S. Employer Identification No.) 7900 Westpark Drive McLean, Virginia 22102 (Address of principal executive offices) (Zip Code) (703)273-7500 (Registrants telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On April 30, 2010, Sunrise Senior Living, Inc. ( Sunrise ) entered into a settlement agreement (the  Settlement Agreement ), dated as of April 29, 2010 , with Barclays Bank PLC ( Barclays ), providing for the settlement and release of any and all existing and potential future claims of Barclays against Sunrise under certain cash flow deficit funding and limited loan to value guarantee obligations (the  Obligations ) in connection with two loan agreements (the  Wiesbaden Loans ) previously made by Barclays to Sunrise Wiesbaden Senior Living GmbH & Co. KG and Sunrise Wiesbaden GmbH, two indirect German subsidiaries of Sunrise (the  Wiesbaden Borrowers ). The Settlement Agreement provides, among other things, that in consideration for the termination of Sunrises Obligations under the Wiesbaden Loans and Barclays release of claims against Sunrise in connection with the Obligations, Sunrise shall pay to Barclays a principal amount (the 
